Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 17/152,812 filed on 1/20/2021.  
 	Claims 1-19 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5.	Claims 1-19 are rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-23 of US Patent 10,936,199. Although not all of the conflicting claims are exactly identical, they are extremely similar and are not patentably distinct from each other as shown in the example below:
17/152,812
10,936,199
1. A flash controller to be coupled between a flash memory device and a host device, the flash memory device having a plurality of blocks each having a plurality of pages, and the flash controller comprises: a processing circuit, configured for: receiving a trim/erase/unmap command from the host device; obtaining a first storage space, which is to be erased, from the trim/erase/unmap command; resetting a value of at least one valid page count of at least one block of a second storage space which is not to be erased as zero from a specific value, the specific value being different from zero; and after the value of the at least one valid page count of the at least one block of the second storage space is reset as zero, reconstructing the value of the at least one valid page count of the at least one block of the second storage space from zero to the specific value which is different from zero by adjusting the value of the at least one valid page count of the at least one block of the second storage space for one time or for multiple times.
1. A flash controller to be coupled between a flash memory device and a host device, the flash memory device having a plurality of blocks each having a plurality of pages, and the flash controller comprises: a processing circuit, configured for: receiving a trim/erase/unmap command from the host device; obtaining a first storage space, which is to be erased, from the trim/erase/unmap command; comparing a space size of the first storage space with a threshold to determine whether the space size is larger than the threshold; and resetting valid page counts of the plurality of blocks of the flash memory device as zero when the space size of the first storage space is larger than the threshold and then reconstructing the information of valid page counts of a second storage space which is not to be erased by incrementing a value of at least one valid page count of at least one block of the second storage space according to at least one logical address of the second storage space, the space size of the first storage space, which is to be erased, being smaller than a space size corresponding to the plurality of blocks; wherein the value of the at least one valid page count of the at least one block of the second storage space is equal to a specific value, which is different from zero, and is reset as zero when the space size of the first storage space is larger than the threshold, and then is reconstructed from zero to the specific value which is different from zero by incrementing the value of the at least one valid page count of the at least one block of the second storage space.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 7, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Application Publication 2011/0289255, hereinafter Wang), and in view of Jeong (US Patent Application Publication 2015/0187426).
	As to claim 1, Wang teaches A flash controller [figure 1, 120] to be coupled between a flash memory [figure 1, 130; A method for maintaining address mapping for a flash memory module is disclosed including: … (abstract)] device and a host device [figure 1, 110], the flash memory device having a plurality of blocks each having a plurality of pages [figure 2, 132A-132D], and the flash controller comprises: 
a processing circuit [figure 1, 126], configured for: 
receiving a trim/erase/unmap command from the host device [If the host device 110 afterward requests the controller 120 to erase (or delete) data with respect to particular logical address, the processing circuit 126 performs the operation 650 of FIG. 6 to update the address group related to the particular logical address, but would not erase the data stored in physical pages of the data blocks currently mapping to the particular logical address right away (¶ 0103)]; 
obtaining a first storage space, which is to be erased, from the trim/erase/unmap command [A method for maintaining address mapping for a flash memory module is disclosed including: recording a first set of addresses corresponding to a first set of sequential logical addresses in a first section of a first addressing block … (abstract); If the host device 110 afterward requests the controller 120 to erase (or delete) data with respect to particular logical address, the processing circuit 126 performs the operation 650 of FIG. 6 to update the address group related to the particular logical address, but would not erase the data stored in physical pages of the data blocks currently mapping to the particular logical address right away (¶ 0103)]; 
resetting a value of at least one valid page count of at least one block of a second storage space which is not to be erased as zero from a specific value, the specific value being different from zero [… recording a second set of addresses corresponding to a second set of sequential logical addresses in a second section of the first addressing block … (abstract); … For example, the processing circuit 126 may set an initial valid page count of the data block 132A to 0 … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191); Jeong more expressively teaches the aspect of “a second storage space which is not to be erased” -- First, an erase command is input from the host to the controller 200 (S310). The controller 200, upon receiving the erase command, stores erase block information in the erase block information storage unit 210 (S320). The erase block information includes an address of an erase block … (¶ 0051-0052); it is noted that the erase block command provides information regarding which blocks are to be erased, and which blocks are not to be erased]; and 
after the value of the at least one valid page count of the at least one block of the second storage space is reset as zero [… recording a second set of addresses corresponding to a second set of sequential logical addresses in a second section of the first addressing block … (abstract); … For example, the processing circuit 126 may set an initial valid page count of the data block 132A to 0 … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191)], reconstructing the value of the at least one valid page count of the at least one block of the second storage space from zero to the specific value which is different from zero by adjusting the value of the at least one valid page count of the at least one block of the second storage space for one time or for multiple times [… and increase the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is found matching with the address mapping information for the particular logical address obtained from the corresponding address group … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191)].
Regarding claim 1, Wang teaches a second storage space [A method for maintaining address mapping for a flash memory module is disclosed including: recording a first set of addresses corresponding to a first set of sequential logical addresses in a first section of a first addressing block; recording a second set of addresses corresponding to a second set of sequential logical addresses in a second section of the first addressing block … (abstract)], but does not expressively teach that the second storage space is not to be erased.
However, Jeong specifically teaches using an erase command to indicate which data blocks are to be erased, and which data blocs are not to be erased [First, an erase command is input from the host to the controller 200 (S310). The controller 200, upon receiving the erase command, stores erase block information in the erase block information storage unit 210 (S320). The erase block information includes an address of an erase block … (¶ 0051-0052); it is noted that the erase block command provides information regarding which blocks are to be erased, and which blocks are not to be erased].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use an erase command to indicate which data blocks are to be erased, and which data blocs are not to be erased, as demonstrated by Jeong, and to incorporate it into the existing apparatus disclosed by Wang accordingly, in order to distinguish blocks that are to be erased from those which are not to be erased.
As to claim 2, Wang in view of Jeong teaches The flash controller of claim 1, wherein the processing circuit is arranged for: comparing a space size of the first storage space with a threshold to determine whether the space size is larger than the threshold [Wang -- figure 26, step 2610; … The processing circuit 126 may compare the allocation information for address groups G0.about.G254 obtained from the group numbering sequence stored in the addressing block 134A with the allocation information for address groups G0.about.G254 recorded in the initial address group allocation table 1810. For example, the processing circuit 126 may set an initial valid group count of the addressing block 134A to 0 and increase the valid group count by 1 once the allocation information for a particular address group obtained from the group numbering sequence stored in the addressing block 134A is found matching with the allocation information for the particular address group recorded in the initial address group allocation table 1810 … (¶ 0161); During operations, the processing circuit 126 may perform operation 2610 at appropriate time to compare the address group validity information for each addressing block 134 with a predetermined threshold TH1 … (¶ 0174-0175); Jeong -- figure 4, step S430, ”number of blocks to be erased > N?” … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation, and if the lumber of erase blocks involved in the erase block information is smaller than the predetermined number then keep the erase operation on hold … (¶ 0012)]; and determining to reset the value of at least one valid page count of the at least one block of the second storage space which is not to be erased as zero from the specific value when the space size of the first storage space is larger than the threshold [Wang -- … and increase the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is found matching with the address mapping information for the particular logical address obtained from the corresponding address group … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191); Jeong more expressively teaches the aspect of “a second storage space which is not to be erased” -- First, an erase command is input from the host to the controller 200 (S310). The controller 200, upon receiving the erase command, stores erase block information in the erase block information storage unit 210 (S320). The erase block information includes an address of an erase block … (¶ 0051-0052); it is noted that the erase block command provides information regarding which blocks are to be erased, and which blocks are not to be erased].
As to claim 3, Wang in view of Jeong teaches The flash controller of claim 2, wherein the threshold is half of a capacity of the flash memory device [Jeong -- figure 4, step S430, ”number of blocks to be erased > N?” step S440, “perform erase operation;” … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation, and if the lumber of erase blocks involved in the erase block information is smaller than the predetermined number then keep the erase operation on hold … (¶ 0012); it is noted that the threshold N is a variable, and may be assigned a value that equals half of a capacity of the flash memory device, hence rendering this limitation obvious].
As to claim 7, Wang in view of Jeong teaches The flash controller of claim 1, further comprising: a storage circuit, configured for storing information of a valid page count table recording valid page counts of the plurality of blocks [Wang -- In operation 2710, the processing circuit 126 records page validity information for each of the data blocks 132 and temporarily stores in the volatile memory 122. In this embodiment, the processing circuit 126 may use a valid page count of a particular data block 132 to represent the page validity information for the particular data block 132. Thus, when the physical pages of the particular data block 132 are filled with valid data and logical addresses, the maximum valid page count of the particular data block 132 is 255 as the last page of each data block 132 is reserved for storing a logical address sequence as shown in FIG. 2 (¶ 0189)].
As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
	As to claim 13, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
8.	Claims 4, 8-9, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jeong, and further in view of Okuno et al. (US Patent Application Publication 2009/0240876, hereinafter Okuno).
As to claim 8, Wang in view of Jeong teaches The flash controller of claim 1, wherein the processing circuit is arranged to reset all valid page counts of all blocks in the flash memory device as zero when the space size is larger than the threshold [Wang -- … and increase the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is found matching with the address mapping information for the particular logical address obtained from the corresponding address group … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191); Jeong -- figure 4, step S430, ”number of blocks to be erased > N?” … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation, and if the lumber of erase blocks involved in the erase block information is smaller than the predetermined number then keep the erase operation on hold … (¶ 0012)] and the all blocks of the flash memory device includes a portion of blocks corresponding to a reserved area recording an operating system boot process or a system file [this limitation is taught by Okuno -- The flash memory 38 stores, in addition to a boot program, programs concerning the initialization and diagnosis of the respective devices required upon booting such devices; for instance, programs concerning BIOS (Basic Input/Output System) (hereinafter referred to as "BIOS programs") (¶ 0026)],.
Regarding claim 8, Wang in view of Jeong does not expressively teach a reserved area recording an operating system boot process or a system file.
However, Okuno explicitly teaches a flash memory having a reserved area recording an operating system boot process or a system file [The flash memory 38 stores, in addition to a boot program, programs concerning the initialization and diagnosis of the respective devices required upon booting such devices; for instance, programs concerning BIOS (Basic Input/Output System) (hereinafter referred to as "BIOS programs") (¶ 0026)].
Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to have a system area in the flash memory, as demonstrated by Okuno, and to incorporate it into the existing apparatus disclosed by Wang in view of Jeong, in order to also support boot and BIOS programs in the flash memory.
As to claim 9, Wang in view of Jeong & Okuno teaches The flash controller of claim 1, wherein a capacity of the flash memory device comprises a user data storage area [Jeong -- … During a program operation and a read operation, the read and write circuit 120 may perform communication of data DATA with an input/output buffer (not shown) inside the semiconductor memory device 100 or with the outside … (¶ 0036)] and a system area [Okuno -- The flash memory 38 stores, in addition to a boot program, programs concerning the initialization and diagnosis of the respective devices required upon booting such devices; for instance, programs concerning BIOS (Basic Input/Output System) (hereinafter referred to as "BIOS programs") (¶ 0026)]; the storage space to be erased comprises at least one portion of the user data storage area [Jeong -- … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation (¶ 0012)], and the storage space not to be erased comprises the system area [Okuno -- … Here, even if the erase processing or the like is executed in sector units, since the boot block area A21 belongs to a sector that is different from the shadow BIOS area A23, it is possible to prevent programs and the like stored in the boot block area A21 from being erased (¶ 0061)].
As to claim 4, Wang in view of Jeong & Okuno teaches The flash controller of claim 2, wherein a capacity of the flash memory device comprises a data area [Jeong -- … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation (¶ 0012)] and a system area [Okuno -- The flash memory 38 stores, in addition to a boot program, programs concerning the initialization and diagnosis of the respective devices required upon booting such devices; for instance, programs concerning BIOS (Basic Input/Output System) (hereinafter referred to as "BIOS programs") (¶ 0026)], and the threshold is half of the data area [Jeong -- figure 4, step S430, ”number of blocks to be erased > N?” step S440, “perform erase operation;” … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation, and if the lumber of erase blocks involved in the erase block information is smaller than the predetermined number then keep the erase operation on hold … (¶ 0012); it is noted that the threshold N is a variable, and may be assigned a value that equals half of a capacity of the flash memory device, hence rendering this limitation obvious].
As to claim 14, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
	As to claim 18, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 9, and is rejected for the same reasons set forth in the analysis of claim 9. Refer to "As to claim 9" presented earlier in this Office Action for details.
9.	Claims 5-6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jeong, and further in view of Koo et al. (US Patent Application Publication 2018/0341557, hereinafter Koo).
As to claim 5, Wang in view of Jeong teaches The flash controller of claim 2, wherein the processing circuit is arranged to decrement a value of at least one valid page count of at least one block according to at least one logical address of the first storage space to be erased when the space size is smaller than the threshold [Wang -- … and increase the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is found matching with the address mapping information for the particular logical address obtained from the corresponding address group … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191); Jeong -- figure 4, step S430, ”number of blocks to be erased > N?” … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation, and if the lumber of erase blocks involved in the erase block information is smaller than the predetermined number then keep the erase operation on hold … (¶ 0012)].
	Regarding claim 5, Wang in view of Jeong does not teach decrementing a value of at least one valid page count of at least one block.
	However, Koo specifically teaches decrementing a value of at least one valid page count of at least one block [as shown in figure 5, where the VPCT (Valid Page Count Table) indicates that the valid page count of block B1 is decremented from 3 to 0, and the valid page count of block B2 is decremented from 4 to 3].
	Therefore, it would have been obvious for one of ordinary skills in the art at the time of Applicant’s invention to decremente a value of at least one valid page count of at least one block, as demonstrated by Koo, and to incorporate it into the existing apparatus disclosed by Wang in view of Jeong, in order to update and keep track on the exact number of valid page count of every block in the memory.
	As to claim 6, Wang in view of Jeong & Koo teaches The flash controller of claim 1, wherein the processing circuit is arranged for: resetting valid page counts of the plurality of blocks of the flash memory device as zero when the space size of the first storage space is larger than the threshold [Wang -- … and increase the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is found matching with the address mapping information for the particular logical address obtained from the corresponding address group … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191); Jeong -- figure 4, step S430, ”number of blocks to be erased > N?” … When an erase command is input from a host, the controller may temporarily store erase block information according to the erase command, and if the number of erase blocks involved in the erase block information is larger than a predetermined number then perform the erase operation, and if the lumber of erase blocks involved in the erase block information is smaller than the predetermined number then keep the erase operation on hold … (¶ 0012)] and then reconstructing the information of valid page counts of the second storage space which is not to be erased by incrementing the value of the at least one valid page count of the at least one block of the second storage space according to at least one logical address of the second storage space [Koo -- as shown in figure 5, where the VPCT (Valid Page Count Table) indicates that the valid page count of block B5 is incremented from 0 to 3, and the valid page count of block B6 is incremented from 0 to 1; Wang -- … and increase the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is found matching with the address mapping information for the particular logical address obtained from the corresponding address group … Alternatively, the processing circuit 126 may set an initial valid page count of the data block 132A to 255, decrease the valid page count by 1 once the address mapping information for a particular logical address obtained from the logical address sequence stored in the data block 132A is not found matching with the address mapping information for the particular logical address obtained from the corresponding address group, and then repeat the address mapping information comparison for a next logical address (¶ 0191)].
	As to claim 15, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.


					Conclusion
10.	Claims 1-19 are rejected as presented above.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 22, 2022